       Case 4:19-cr-06049-SMJ    ECF No. 87   filed 03/06/20   PageID.280 Page 1 of 3



 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Stephanie Van Marter
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
11                           Plaintiff,
12                                                Case No.: 4:19-CR-06049-SMJ-1
                   v.
13                                                Motion For Extension Of Time To
14   IVAN RENTERIA CASTILLO,                      File Response to Defendant’s Motion
                                                  to Dismiss Indictment (ECF No. 85)
15                           Defendant.
16
17         Plaintiff, United States of America, by and through William D. Hyslop,

18   United States Attorney for the Eastern District of Washington, and Stephanie Van
19
     Marter, Assistant United States Attorney for the Eastern District of Washington,
20
21   submits the following Motion For Extension Of Time To File Response to
22
     Defendant’s Motions.
23
24         On Monday, March 02, 2020, counsel for Defendant, IVAN RENTERIA
25   CASTILLO, filed a Motion to Dismiss Indictment (ECF No. 85) in cause number
26
27   19-CR-6049.

28


        Motion For Extension Of Time To File Response to Defendant’s Motion to
        Dismiss Indictment – 1
       Case 4:19-cr-06049-SMJ     ECF No. 87    filed 03/06/20   PageID.281 Page 2 of 3



 1         The United States respectfully requests additional time to respond until
 2
     Friday, March 13, 2020. Assigned AUSA has been attending training outside of the
 3
 4   district. Moreover, assigned AUSA has recently become ill with the flu and needs
 5   additional time to respond with clarity in this cause, to include the inclusion of
 6
 7   relevant exhibits.

 8         On March 6, 2020 at 10:50 am, the assigned AUSA contacted defense in
 9
     reference to this motion. At time of this filing he has yet to respond.
10
11         Dated: March 6, 2020.
12
                                                   William D. Hyslop
13                                                 United States Attorney
14
15
16                                                 Stephanie A. Van Marter
                                                   Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28


         Motion For Extension Of Time To File Response to Defendant’s Motion to
         Dismiss Indictment – 2
       Case 4:19-cr-06049-SMJ     ECF No. 87   filed 03/06/20   PageID.282 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on March 6, 2020, I electronically filed the foregoing
 4
     with the Clerk of the Court using the CM/ECF system which will send notification
 5
 6   of such filing to the following:
 7         Adam R. Pechtel
 8         Pechtel Law PLLC
 9         21 N Cascade St
           Kennewick, WA 99336
10
11
12
13
                                                  Stephanie A. Van Marter
14                                                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         Motion For Extension Of Time To File Response to Defendant’s Motion to
         Dismiss Indictment – 3
